PER CURIAM.
Affirmed. See Farina v. State, 937 So.2d 612, 622 (Fla.2006) (“[T]he trial court is required to consider all newly discovered evidence which would be admissible at trial and then evaluate the weight of both the newly discovered evidence and the evidence which was introduced at the trial. When reviewing a court’s application of the above law to a rule 3.850 motion following an evidentiary hearing, we apply the following standard of review: As long as the trial court’s findings are supported by competent substantial evidence, [we] will not substitute [our] judgment ... on questions of fact, likewise of the credibility of the witnesses ....”) (citations and quotations omitted) (emphasis deleted).